DETAILED ACTION
	Claims 24, 25, and 32-35 are pending in the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawal of Action
	The Restriction Requirement mailed on December 20, 2021 was based on an earlier claim set.  Therefore, the requirement mailed on December 20, 2021 is withdrawn and claims 24, 25, and 32-35 are currently examined.
Priority
	The following priority data is acknowledged in the instant application:
CONTINUING DATA
This application is a DIV of 16/387,671 04/18/2019 PAT 10793587
16/387,671 is a CON of 16/129,611 09/12/2018 PAT 10301339
16/129,611 is a CON of 16/054,713 08/03/2018 PAT 10377785
16/054,713 is a CON of 15/234,941 08/11/2016 PAT 10555531
15/234,941 has PRO 62/334,746 05/11/2016
15/234,941 has PRO 62/296,386 02/17/2016
15/234,941 is a CIP of PCT/US2015/044603 08/11/2015

Information Disclosure Statement
	The Information Disclosure Statement filed on October 2, 2020 has been considered by the Examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 24, 25, and 32-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The present claims are drawn to a composition comprising a feed supplement comprising one or more iron compounds comprising an acid selected from the group consisting of alpha-hydroxy acid, amino acid, amino acid, amino carboxylic acid, and diacid, other than ferric glycinate and ferric methionate.  However, there is no disclosure in the originally filed specification or claims for a composition comprising a feed supplement.  Additionally, the ranges in claims 34 and 35 are only used with respect to an animal feed, and not a feed supplement.  Therefore, the claims contain new matter.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 33 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 33 is .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24, 25, 32, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosa et al. (Journal of Animal Science, 1982, 1231-1240).
	Rosa et al. teach a composition comprising a feed supplement comprising ferric citrate in a concentration of 760 ppm of iron, which translates to 1.67 g/kg.  See page 1232, first column and Table 2, page 1233.
Claim(s) 24 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steiner et al. (Plant Physiology, 1970, 862-863).
	Steiner et al. teaches ferric EDTA as a feed supplement.  See page 862, left column.  While Steiner et al. do not teach the addition of the feed supplement to a non-human animal feed or animal drinking water, the limitation in the claims is an intended use that does not change the structural components of the feed supplement.   If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).  In the instant claims, the intended use is not in the preamble, but also does not impart any structural requirements to the composition.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
J. Agr. Food Chem., 1970, 647-651).
	Fritz et al. teach a biscuit mix made with ferrous sulfate providing iron at a concentration of 0.176 g/kg prior to baking.  See page 649, first column, first full paragraph.
	Fritz et al. do not teach where the biscuit mix contains ferric citrate instead of ferrous sulfate.
	Fritz et al. teach that ferric citrate is a common iron source for animal feeds.  See Table II, page 649.  
	The person of ordinary skill in the art would be motivated to make a biscuit dough as Fritz et al. teaches with ferric citrate in the same concentration as both are iron compounds are biologically available to livestock.  The resulting biscuit to arrive at 0.176 g/kg of iron would require 0.386 g/kg of ferric citrate.  As the only requirement would be to swap out ferrous sulfate for ferric citrate, there would be a reasonable expectation of success.
	Therefore, the claims are prima facie obvious over the prior art.
Conclusion
	Claims 24, 25, and 32-35 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626